      Case 7:19-cr-00522 Document 66-1 Filed on 05/30/19 in TXSD Page 1 of 1




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               McALLEN DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §          Criminal No. 7:19-cr-00522-1
                                                  §
RICARDO QUINTANILLA, et. al.                      §


     ORDER ON MOTION TO TRAVEL OUTSIDE SOUTHERN DISTRICT OF TEXAS

        The above and foregoing Motion to Travel is hereby

{GRANTED} {DENIED}

        SIGNED on this ________day of __________, 2019.




                                    __________________________________
                                    HONORABLE JUDGE PRESIDING
